FILED
                           NOT FOR PUBLICATION
                                                                                 SEP 9 2021
                    UNITED STATES COURT OF APPEALS                           MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CHRISTINE JANE ORTEGA,                           No.   19-35028

              Plaintiff-Appellant,               D.C. No. 3:17-cv-01988-BR

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 7, 2021**

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Christine Ortega appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. We have jurisdiction under 28 U.S.C. § 1291. We review the

district court’s judgment de novo. Ford v. Saul, 950 F.3d 1141, 1153-54 (9th Cir.

2020). We affirm.

      Ortega’s testimony regarding the amounts of sitting, standing, and walking

required in her past relevant work as a delivery driver provided substantial

evidence in support of the administrative law judge’s (“ALJ”) finding that the

work was sedentary as actually performed. See 20 C.F.R. §§ 404.1567(a),

416.967(a) (defining sedentary work). See also Coleman v. Saul, 979 F.3d 751,

755 (9th Cir. 2020) (defining substantial evidence). Accordingly, substantial

evidence supports the ALJ’s finding, at Step Four of the sequential analysis, that

Ortega could perform her past relevant work as actually performed, and she

therefore was not disabled. See 20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv). See also Ford, 950 F.3d at 1149.

      AFFIRMED.




                                          2